           Case 1:20-cv-11016-AKH Document 8 Filed 01/06/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
———————————————————————————X
THE ANNUITY, PENSION, WELFARE, TRAINING AND
LABOR MANAGEMENT COOPERATION TRUST FUNDS
OF THE INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 14-14B, AFL-CIO, BY THEIR TRUSTEES
EDWIN L. CHRISTIAN, CHRISTOPHER T. CONFREY, JOHN
CRONIN, JOSEPH BYRNE, KENNETH KLEMENS, JR., JOHN
F. O’HARE, MICHAEL SALGO and WILLIAM TYSON, and
INTERNATIONAL UNION OF OPERATING ENGINEERS
LOCAL 14-14B, AFL-CIO, BY ITS BUSINESS MANAGER                         20-CIV-11016 (AKH)
EDWIN L. CHRISTIAN,

                                         Plaintiffs,

                -against-

JOHN CIVETTA & SONS, INC.,

                Defendant.
———————————————————————————X

         Pursuant to F.R.C.P. 41(a)(1)(A)(i), Plaintiffs THE ANNUITY, PENSION, WELFARE,
TRAINING AND LABOR MANAGEMENT COOPERATION TRUST FUNDS OF THE
INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO and
INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO, by their
counsel, BRADY McGUIRE & STEINBERG, P.C., hereby give notice that the above-captioned matter is
voluntarily dismissed against Defendant JOHN CIVETTA & SONS, INC.
Dated: Tarrytown, New York
       January 4, 2021
                                                        Respectfully submitted,

                                                        BRADY McGUIRE & STEINBERG, P.C.

                                                        /s/ James M. Steinberg
                                                        __________________________________
                                                  By:   James M. Steinberg, Esq.
                                                        Attorneys for Plaintiffs
                                                        303 South Broadway, Suite 234
                                                        Tarrytown, New York 10591
                                                        (914) 478-4293
                                                        james@bradymcguiresteinberg.com
To:      Ms. Danielle Civetta Thompson
         John Civetta & Sons, Inc.
         1123 Bronx River Avenue
         Bronx, New York 10472-3101

SO ORDERED:

___/s/____________________________
The     Honorable    Alvin     K.
Hellerstein United States District
Judge
1/6/21
